Johnson, Judge:
These appeals for reappraisement, consolidated at the trial, have been submitted upon the following stipulation of counsel for the respective parties:
Miss Shostak : * * *
*******
Plaintiff offers to stipulate that at the time of exportation involved herein the market value or the price at which the various types of animals were freely offered for sale to all purchasers in the usual wholesale quantities in the ordinary course of trade in the principal market of Iquitos, in Peru, the country of exportation, to all purchasers for export to the United States, including the cost of all containers, coverings or packing, were the following prices, f.o.b. Iquitos:
*505Squirrel Monkeys, $2. 75 each.
Wooly Monkeys, 18. 00 each.
Capuchins, 10. 00 each.
White Lip Marmosets, 2. 75 each.
Spider Monkeys, 10. 00 each, as invoiced.
Ocelots, 22. 00 each, as invoiced.
Toucans, 8.00 each, as invoiced.
Titi Monkeys, 7.00 each.
Pigmy Marmosets, 2. 50 each.
Plaintiff further offers to stipulate that the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that the said merchandise is subject to appraisement under Section 402 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
Me. Braveehan : Prom information obtained from Examiner Max Ringel, of the office of the Appraiser of Merchandise, at the port of Los Angeles, California, the Government so stipulates.
On the agreed facts, I find that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the live animals involved herein and that such values, f .o.b. Iquitos, are:
Squirrel Monkeys, $2.75 each.
Wooly Monkeys, 18. 00 each.
Capuchins, 10. 00 each.
White Lip Marmosets, 2. 75 each.
Spider Monkeys, 10. 00 each, as invoiced.
Ocelots, • 22. 00 each, as invoiced.
Toucans, 8. 00 each, as invoiced.
Titi Monkeys, 7.00 each.
Pigmy Marmosets, 2. 50 each.
Judgment will be rendered accordingly.